Citation Nr: 0830864	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in June 2002, 
with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision.


FINDING OF FACT

Cholesterol is not a compensable disability for VA purposes.


CONCLUSION OF LAW

Criteria for service connection for high cholesterol have not 
been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007); see 61 Fed. Reg. 20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  

The veteran is claiming entitlement to service connection for 
high cholesterol, which is shown in the veteran's medical 
records.  However, service connection is only warranted where 
the evidence demonstrates disability. "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1 
(2006); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In his substantive appeal, the veteran argues that high 
cholesterol should be service connected just as a high blood 
pressure reading would be.  High cholesterol, however, is 
simply a laboratory test result, and not in and of itself, a 
disability.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As 
such, it cannot provide a basis for a valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for high cholesterol is denied.  

In reaching this decision, the Board does note, however, that 
in a September 2007 rating action, the veteran was granted 
service connection for coronary artery disease which 
developed during service.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in July 2006, prior to the appealed rating 
action, which informed the veteran of all the elements 
required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for high cholesterol is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


